                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JOSE ANTONIO PEROZA-                            :            CIVIL ACTION
 BENITEZ                                         :
          Plaintiff                              :
                                                 :            NO. 17-3980
                v.                               :
                                                 :
 C.I. DARREN C. SMITH, et al.,                   :
            Defendants                           :

                                            ORDER
       AND NOW, this 2nd day of August 2019, upon consideration of Plaintiff’s motion to

exclude expert testimony or alternatively to compel expert deposition at expense of defendants,

[ECF 53], Defendants’ response in opposition thereto, [ECF 54], and Plaintiff’s reply, [ECF 56],

it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion,

the motion is GRANTED. Accordingly, Defendants are precluded from offering Joseph Blaettler

as an expert.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
